DETAILED ACTION
This Office Action follows a response filed on October 22, 2021. Claims 24, 27, and 29 have been amended; no claims have been cancelled or added.
In view of amendments and remarks, the rejection of claims 24-46 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, the rejection of claims 24-46 under 103 as being unpatentable as obvious over Charmot et al. (U.S. Patent 5,194,539), and the rejection of claims 24-46 under 103 as being unpatentable as obvious over Hartig et al. (U.S. Patent Application 2015/0099843 A1 or U.S. Patent 9,382,442) in view of Charmot et al. (U.S. Patent 5,194,539) have been withdrawn.
Claims 24-46 are pending.

Allowable Subject Matter
Claims 24-46 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The present claims 24-46 are allowable over the closest references: Charmot et al. (U.S. Patent 5,194,539), Hartig et al. (U.S. Patent Application 2015/0099843 A1 or U.S. Patent 9,382,442), Kamada et al. "Redox Responsive Behavior of Thiol/Disulfide-Functionalized Star Polymers Synthesized via Atom Transfer Radical Polymerization", Macromolecules, vol.43, no.9, 11 May 2010 (2010-05-11), pages 4133-4139, and Gaulding et al. "Reversible Inter- and Intra-Microgel Cross-Linking Using Disulfides", Macromolecules, vol. 45, no.1, 10 January 2012 (2012-01-10), pages 39-45.
The disclosures of Charmot et al., Hartig et al., Kamada et al., and Gaulding et al. references resided in paragraphs 4-6 of the Office Action dated July 29, 2021 are incorporated herein by reference.
, which comprise
a) at least one monomer M1 which has two ethylenically unsaturated moieties which are connected by a linker which comprises a disulfide moiety, and
b) at least one monoethylenically unsaturated monomer M2, which has a low water solubility in deionized water at 25°C and 1 bar of not more than 60 g/l, as per amended claim 1.
It is important that the Applicant presented unexpected results that the effect of including the required monomer Ml with "two ethylenically unsaturated moieties which are connected by a linker which comprises a disulfide moiety," is a reversible and controllable crosslinking without the need for an external crosslinker component. Further, the specification as originally filed includes evidence of an unexpected effect through the use of such a monomer M1. Results of stress-strain analysis and DMTA analysis (table 4, page 54; figures 3 and 4) demonstrate that a film containing disulfide diethanol dimethacrylate (DSDMA) as M1 have superior mechanical properties. In particular, the film containing DSDMA in Example 3 shows a better mechanical performance (higher maximum strain, tensile strength and toughness) than the film containing HDDA (Example 2). In addition, it shows a more balanced profile than the film containing DAAM/ ADDH (Example 4), which has a higher tensile strength but lower maximum strain and toughness. This effect would not have been expected.
As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Charmot et al., Hartig et al., Kamada et al., and Gaulding et al. to render the present invention anticipated or obvious to one of ordinary skill in the art.
In the light of the above discussion, it is evident as to why the present claims are patentable over the prior art.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764